Title: To Benjamin Franklin from James Lovell, 13 June 1779
From: Lovell, James
To: Franklin, Benjamin


Hond. Sir
June 13th. 1779 Philada.
By way of Martinique I forward to you Gazettes, Journals and one or two Pamphlets. The Situation of Things in Congress has been such for some time past that the Committee of foreign Affairs has been drawn on to look dayly for some interesting Decisions to communicate to you, which must account for their Silence many Weeks. I am once again left alone, and therefore in a too delicate Circumstance to pretend to give you any detail of Matters agitated but not concluded respecting your Commission. I inclose one late Resolve to which I beg your Attention; and I intreat that you will believe me, to be with much Respect Sir Your most obedient Friend
James Lovell
Honble. Doctr Franklin
 
Addressed: Honorable / Doctor Franklin
Notations in different hands: James Lovell Phyladelphie 13. juin 1779. / These were left by the Capt. of the Martinico-Man by Mistake
